DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:

 “SMF entity” in line 3 of claim 14 (with respective supporting structure(s) from Fig. 14 and paragraphs 59-60, 565-566 and 578 of Specification dated 18 December 2019).

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 

Claims 11-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-10 of copending Application No. 16/988,241 in view of Kawasaki et al. (US 2020/0196133 A1, hereinafter Kawasaki). 

Instant claim 11 is directed to a terminal device for determining to authenticate a PDU session based on reference information and to send PDU session establishment request and a user identifier. Claim 8 of Application No. 16/988,241 is directed to a terminal sending request message comprising authentication reference information (i.e., terminal determines to perform authentication based on authentication reference information), and claim 10 of Application No. 16/988,241 further limit the request message of claim 8 of Application No. 16/988,241 to include a user identifier.
Claim 8 of Application No. 16/988,241 does not expressly disclose the request message is a PDU session establishment request.
In an analogous art, Kawasaki discloses a PDU session establishment request message (paragraph 279), wherein network entities perform authentication and/or authorization procedure (paragraph 302). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the request message from claim 8 of 

Regarding instant claims 12 and 13, claims 8-10 of Application No. 16/988,241 do not expressly disclose the reference information comprises at least one of the following: a data network name (DNN), session management-network slice selection assistance information (S-NSSAI), or an application identifier, and determined by the terminal to perform authentication based on the reference information.
Kawasaki discloses the PDU session establishment request specifies DNN and slice information and request status can be determined (paragraphs 132, 151-152, 177 and 281). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include additional information in a PDU session establishment request as disclosed by Kawasaki in to request message of Application No. 16/988,241 to allow the terminal to determine whether a previous PDU session establishment request with similar information has been rejected and thereby avoid using the same information to avoid request being rejected.

This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim s 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki et al. (US 2020/0196133 A1, hereinafter Kawasaki).

Regarding claim 11, Kawasaki discloses a session processing method (Abstract, Fig. 10-12 and paragraphs 278, 377 and 430) comprising: 
determining, by an entity based on reference information, to authenticate a protocol data unit (PDU) session (paragraph 303 “the SMF_A 230 determines whether the eleventh condition determination is true or false. In a case that the eleventh condition determination is true, the SMF_A 230 initiates the PDU session establishment authentication and/or authorization procedure (S1005)”, paragraph 374, “The eleventh condition determination may be performed based on the identification information included in the PDU session establishment request message, and/or the subscriber information, and/or the operator policy” (i.e., determine to perform authentication/authorization based on information (reference information)); and 
sending, by the terminal device, a signaling message, wherein the signaling message comprises a PDU session establishment request and a user identifier (paragraph 278, “the UE_A 10 transmits a PDU Session Establishment Request message to the SMF_A 230 via the NR node_A 122 and the AMF_A240 (S1000) (S1002) (S1004) to initiate the PDU session establishment procedure”, paragraph 151, “the 61st identification information may be a flag requesting the DN service authentication and/or authorization, may be a service name that can identify a certain DN service, may be a user identity, or may be a user profile identifier”, and paragraph 281, “the UE_A 10 may include one or more of identification information among the first to eighth identification information, the 61st identification information, and the 71st identification information in the PDU session establishment request message”, such that the PDU session establishment request message includes user identity), and the PDU session establishment request is used to request to establish the PDU session for the terminal device (paragraph 278, the request is to initiate the PDU session establishment procedure).
Kawasaki further discloses each device may initiate the authentication/authorization procedure (paragraph 376), but does not explicitly disclose the determination to authenticate the PDU session is by the terminal device.
However, since Kawasaki discloses each device (i.e., including UE/terminal device) can initiate the authentication/authorization procedure, one of ordinary skills in the art would 

Regarding claim 12, Kawasaki further discloses the reference information comprises at least one of the following: a data network name (DNN), session management-network slice selection assistance information (S-NSSAI), or an application identifier (paragraph 281, “the UE_A 10 may include one or more of identification information among the first to eighth identification information, the 61st identification information, and the 71st identification information in the PDU session establishment request message”, paragraph 146, “The fourth identification information in the present embodiment is the Data Network Name (DNN)”; paragraph 151, “the 61st identification information may be a flag requesting the DN service authentication and/or authorization, may be a service name that can identify a certain DN service, may be a user identity, or may be a user profile identifier”, paragraph 152, “the 71st identification information may be the NSSAI identifying the first NW slice”; paragraph 374, “The eleventh condition determination may be performed based on the identification information included in the PDU session establishment request message”).

Regarding claim 13, Kawasaki further discloses the determining, by a terminal device based on reference information, to authenticate a PDU session comprises: when the reference .

Claims 1-6, 9, 10 and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki in view of 3GPP TS 23.501 V0.4.0, dated April 2017 (hereinafter 3GPP).

Regarding claims 1 and 14, Kawasaki discloses a session processing method (Abstract, Fig. 10-12 and paragraphs 278, 377 and 430) and a system (Abstract, Fig. 3 and paragraphs 43-45), the system comprising: 
a network exposure function (NEF) entity (paragraph 42); and 
a session management function (SMF) entity (paragraph 43, SMF_A), wherein, the SMF entity is configured to: 
receive a protocol data unit (PDU) session establishment request, wherein the PDU session establishment request is used to request to establish a PDU session for a terminal device (paragraph 278, “the UE_A 10 transmits a PDU Session Establishment Request message to the SMF_A 230 via the NR node_A 122 and the AMF_A240 (S1000) (S1002) (S1004) to initiate the PDU session establishment procedure”); 
determine to authenticate the PDU session based on reference information (paragraph 303, “the SMF_A 230 determines whether the eleventh condition determination is true or false. In a case that the eleventh condition determination is true, the SMF_A 230 initiates the PDU session establishment authentication and/or authorization procedure (S1005)”, paragraph 374, “The eleventh condition determination may be performed based on the identification information included in the PDU session establishment request message, and/or the subscriber information, and/or the operator policy” (i.e., determine to perform authentication/authorization based on information (reference information)); and 
send an authentication request to a third-party authentication entity (paragraph 377, “the SMF_A 230 transmits an authentication and/or authorization request (Authentication/Authorization Request) message to the DN_A 5 and/or the device in the DN_A 5 via the UPF_A 235 (S1100) to initiate the PDU session establishment authentication and/or authorization procedure”; paragraph 39, “The DN_A 5 and/or DN_B 105 are outside the core network”, such that DN_A 5 is a third-party authentication entity; please also refer to instant specification, paragraph 104 for definition of “third-party authentication entity” (“A third-party authentication entity is a function entity for security authentication and authorization of an external data network, and may be configured to perform security authentication and authorization check for a user. For example, the third-party authentication entity may be a DN device, and the DN device may be any one of a DN-AAA server, an application layer (AF), an AF-AAA, an application server, or an application-server-AAA.”)).
 a User Plan Function UPF_A (paragraph 377), but does not explicitly disclose the authentication request is sent to the DN_A 5 (third-party authentication entity) by using a NEF entity.
In an analogous art, 3GPP discloses NEF is configured to expose network capability information to third party (p. 64, section 5.13 and -. 77, section 6.2.5) and to identify 5G network function responsible for adopting provisioning information from external party, receive the provisioning information and use the provisioning information for a UE, wherein provisioning capability can be used for session management for the UE (p. 74, section 5.20). Therefore, 3GPP discloses the NEF entity is adopted to allow network function to expose capability information and to receive provisioning information for session management. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the NEF entity as disclosed by 3GPP to perform authentication between SMF and DN to allow the SMF to indicate network capability information for authentication consideration and to receive provisioning authentication data from DN to manage the requested PDU session.

Regarding claims 2 and 15, Kawasaki in view of 3GPPP further discloses the reference information comprises at least one of the following: a data network name (DNN), session management-network slice selection assistance information (S-NSSAI), or an application identifier (see Kawasaki, paragraph 281, “the UE_A 10 may include one or more of identification information among the first to eighth identification information, the 61st identification information, and the 71st identification information in the PDU session establishment request message”, paragraph 146, “The fourth identification information in the present embodiment is the Data Network Name (DNN)”; paragraph 151, “the 61st identification information may be a flag requesting the DN service authentication and/or authorization, may be a service name that can identify a certain DN service, may be a user identity, or may be a user profile identifier”, paragraph 152, “the 71st identification information may be the NSSAI identifying the first NW slice”; paragraph 374, “The eleventh condition determination may be performed based on the identification information included in the PDU session establishment request message”).

Regarding claims 3 and 16, Kawasaki in view of 3GPP further discloses the PDU session establishment request is carried in first signaling (see Kawasaki, paragraph 278 and Fig. 10, request is transmitted at signaling at step S1000); and the determining, by the SMF entity based on reference information, to authenticate the PDU session (see Kawasaki, paragraph 303) comprises: when the first signaling further comprises a DNN corresponding to the PDU session (see Kawasaki, paragraphs 146 and 281, the request for PDU session includes DNN), and the reference information comprises the DNN corresponding to the PDU session, determining, by the SMF entity, to authenticate the PDU session (see Kawasaki, paragraphs 303 and 373, SMF determines to perform authentication procedure based on the request includes the identification).

Regarding claims 4 and 17, Kawasaki in view of 3GPP further discloses the PDU session establishment request is carried in first signaling (see Kawasaki, paragraph 278 and Fig. 10, request is transmitted at signaling at step S1000); and the determining, by the SMF entity based on reference information, to authenticate the PDU session comprises: when the first signaling 

Regarding claims 5 and 18, Kawasaki in view of 3GPP further discloses the PDU session establishment request is carried in first signaling (see Kawasaki, paragraph 278 and Fig. 10, request is transmitted at signaling at step S1000); and the determining, by the SMF entity based on reference information, to authenticate the PDU session (see Kawasaki, paragraph 303) comprises: when the first signaling further comprises a DNN and an application identifier that correspond to the PDU session (see Kawasaki, paragraphs 146, 151 and 281, the request for PDU session includes DNN and service name), and the reference information comprises the DNN and the application identifier that correspond to the PDU session, determining, by the SMF entity, to authenticate the PDU session (see Kawasaki, paragraphs 303 and 373, SMF determines to perform authentication procedure based on the request includes the identification). 

Regarding claims 6 and 19, Kawasaki in view of 3GPP further discloses the PDU session establishment request is carried in first signaling (see Kawasaki, paragraph 278 and Fig. 10, request is transmitted at signaling at step S1000); and the determining, by the SMF entity based on reference information, to authenticate the PDU session (see Kawasaki, paragraph 303) comprises: when the first signaling further comprises a DNN and S-NSSAI that correspond to 

Regarding claim 9, Kawasaki in view of 3GPP discloses the limitations of claim 1 as applied above. Kawasaki in view of 3GPP further discloses receiving, by a network function entity, the authentication request from the SMF entity; and sending, by the network function entity, the authentication request to the third-party authentication entity (see Kawasaki, paragraph 377, “the SMF_A 230 transmits an authentication and/or authorization request (Authentication/Authorization Request) message to the DN_A 5 and/or the device in the DN_A 5 via the UPF_A 235 (S1100)”).
Kawasaki does not expressly disclose the network function entity being the NEF.
3GPP discloses NEF is configured to expose network capability information to third party (p. 64, section 5.13 and -. 77, section 6.2.5) and to identify 5G network function responsible for adopting provisioning information from external party, receive the provisioning information and use the provisioning information for a UE, wherein provisioning capability can be used for session management for the UE (p. 74, section 5.20). Therefore, 3GPP discloses the NEF entity is adopted to allow network function to expose capability information and to receive provisioning information for session management. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to route information between SMF_A and DN_A of Kawasaki via the NEF of 3GPP to allow the SMF to 

Regarding claim 10, Kawasaki in view of 3GPP discloses the limitations of claim 1 as applied above. Kawasaki in view of 3GPP further discloses after the sending, by the SMF entity, an authentication request to a third-party authentication entity (see Kawasaki, paragraphs 377-382, SMF_A transmits the authentication and/or authorization request message received by DN_A), the method further comprises: receiving, by the SMF entity, an authentication message from the third-party authentication entity (see Kawasaki, paragraph 383, “the DN_A 5 transmit the authentication and/or authorization request (authentication/authorization Request) message to the SMF_A 230 via the UPF_A 235”), wherein the authentication message is used to request the terminal device to send an authentication parameter (see Kawasaki, paragraphs 385, 392 and 402-408, the SMF_A transmits authentication request to the UE, and in response, the UE sends information back to the SMF_A to indicate whether the UE accepts or rejects the authentication request, such that the request is at least for parameter of whether the UE accepts or rejects the authentication); sending, by the SMF entity, the authentication message to the terminal device (see Kawasaki, paragraph 385, “The SMF_A 230 transmits a PDU session authentication request message to the UE_A 10”); receiving, by the SMF entity, the authentication parameter (see Kawasaki, paragraphs 409 and 416, the SMF_A receives authentication response indicating whether the UE accepts or rejects the authentication), and sending the authentication parameter to the third-party authentication entity (see Kawasaki, paragraph 417, “The SMF_A 230 transmits an authentication and/or authorization response (Authentication/Authorization Response) message to the DN_A 5 and/or the device in the DN_A 5 via the UPF_A 235”, paragraph 420, “the SMF_A 230 may transmit the information received from the UE_A 10 and/or the devices in the core network, and/or the information held by the SMF_A 230 included in the authentication and/or authorization response message, or may indicate the requests of the UE_A 10 and/or SMF_A 230, by including these identification information”); receiving, by the SMF entity, an authentication result from the third-party authentication entity (see Kawasaki, Fig. 11, step S1114, where the DN_A 5 transmits an authentication /authorization response message to the SMF_A 230 via UPF_A); and when the authentication result indicates that the authentication between the terminal device and the third-party authentication entity succeeds, continuing, by the SMF entity, performing a PDU session establishment procedure (see Kawasaki, paragraph 435, completion of authentication procedure indicates authentication for the PDU session has been accepted; paragraph 304 and Fig. 10, Box (A) and steps 1008-1020, PDU session is established based on authentication being accepted).
Kawasaki discloses the SMF_A communicates with the DN_A (third party authentication entity) via a UPF (paragraph 337 and Fig. 10-11), but does not expressly disclose the SMF_A communicates with the DN_A by using the NEF entity.
3GPP discloses NEF is configured to expose network capability information to third party (p. 64, section 5.13 and -. 77, section 6.2.5) and to identify 5G network function responsible for adopting provisioning information from external party, receive the provisioning information and use the provisioning information for a UE, wherein provisioning capability can be used for session management for the UE (p. 74, section 5.20). Therefore, 3GPP discloses the NEF entity is adopted to allow network function to expose capability information and to receive provisioning information for session management. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to route .

Allowable Subject Matter
Claims 7, 8 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Park et al. (US 2020/0037386 A1) discloses a method for establishing PDU session (Abstract and Fig. 17), wherein a UE sends a PDU establishment request to a SMF, wherein the request includes DNN and/or S-NSSAI (paragraph 725, Fig. 17 and 23).

3GPP TS 23.502 V0.4.0, dated May 2017, discloses a SMF notifies AF that DN Access Identifier (DNAI) has changed (i.e., SMF determines ID of DN) (p. 63, section 4.3.6.3, Fig. 4.3.6.3-1).
3GPP TS 33.501 V0.2.0, dated May 2017, discloses an authentication procedure performed between SMF and DN-AAA (p. 23-24, Fig. 12.1.2-1).

Li et al. (US 2018/0192390 A1) (commonly assigned to HUAWEI), discloses “When the DNN in the session request points to a local DN and when an application identifier is included in the session request, the SMF may initiate 3rd party authentication/authorization, as described in clause 5.6.6, TS23.501, to validate the application access” (paragraph 140), such that TS 23.501 discloses features of a SMF determines to perform authentication/authorization when an application identifier (reference information) is included in a session request.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAI whose telephone number is (571)270-1208.  The examiner can normally be reached on Monday - Thursday, 10:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571)272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/DANIEL LAI/Primary Examiner, Art Unit 2645